



EXHIBIT B
FORM OF SHAREHOLDERS AGREEMENT
This Shareholders Agreement (this “Agreement”) is dated and effective as of [-]
between and among ICU Medical, Inc. a Delaware corporation (the “Company”), and
Pfizer Inc., a Delaware corporation (the “Shareholder”). The Company and the
Shareholder are referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, the Company and the Shareholder are parties to a Stock and Asset
Purchase Agreement dated as of October 6, 2016 (the “Purchase Agreement”),
pursuant to which the Company will acquire the Business (as defined in the
Purchase Agreement) from the Shareholder and its Affiliates in exchange for cash
and the issuance by the Company of shares of Common Stock to the Shareholder;
WHEREAS, the transactions contemplated by the Purchase Agreement have been
consummated as of the date of this Agreement and, pursuant to the Purchase
Agreement, the Company has issued to the Shareholder an aggregate of [ - ]
shares of Common Stock (the “Initial Shares”), representing approximately [ - ]%
(the “Initial Share Percentage”) of the total outstanding shares of Common Stock
as of immediately prior to the consummation of the transactions contemplated by
the Purchase Agreement;
WHEREAS, the Parties are entering into this Agreement for the purposes of
setting forth their agreement and understanding relating to the ownership of
Shares by the Shareholder and certain other matters; and
WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Parties to consummate the transactions contemplated by the
Purchase Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:
ARTICLE 1
Definitions
Section 1.1.    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such specified Person.












US-DOCS\70827213.10

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all applicable anti-bribery and anti-corruption
laws, including the Foreign Corrupt Practices Act and the United Kingdom’s
Bribery Act 2010.
“Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership” mean, with
respect to any securities, having “beneficial ownership” of such securities for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act. In addition, a Person
shall be deemed to be the Beneficial Owner of, and shall be deemed to
Beneficially Own and have Beneficial Ownership of, any securities which are the
subject of, or the reference securities for, or that underlie, any Derivative
Instrument of such Person, with the number of securities Beneficially Owned
being the notional or other number of securities specified in the documentation
evidencing the Derivative Instrument as being subject to be acquired upon the
exercise or settlement of such Derivative Instrument or as the basis upon which
the value or settlement amount of such Derivative Instrument is to be calculated
in whole or in part or, if no such number of securities is specified in such
documentation, as determined by the Board of Directors in its sole discretion to
be the number of securities to which the Derivative Instrument relates.
“Blackout Period” has the meaning set forth in Section 5.2.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by Law or other
governmental action to close.
“Company Competitor” means those competitors of the Company identified on
Schedule I to this Agreement, as such Schedule I is supplemented or amended from
time to time to add successors thereto or acquirers thereof, in each case with
the consent of the Shareholder, not to be unreasonably withheld, conditioned or
delayed.
“Common Stock” means the shares of common stock of the Company, par value $0.10
per share.
“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).
“Control”, “Controlled” and “Controlling” mean, when used with respect to any
specified Person, the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.
“Current Directors” means directors serving on the Board of Directors as of the
date of this Agreement.


-2-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a­1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such derivative security conveys any voting rights in
any Equity Security, (b) such derivative security is required to be, or is
capable of being, settled through delivery of any Equity Security or (c) other
transactions hedge the value of such derivative security.
“Equity Right” means, with respect to any Person, any security (including any
debt security or hybrid debt­equity security) or obligation convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, or any options, calls, warrants, restricted shares, restricted
shares units, deferred share awards, share units, “phantom” awards, dividend
equivalents, participations, interests, rights or commitments relating to, or
any share appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock or earnings of such Person.
“Equity Securities” means (a) Shares or other capital stock or equity interests
or equity-linked interests of the Company and (b) Equity Rights that are
directly or indirectly exercisable or exchangeable for or convertible into
Shares or other capital stock or equity interests or equity-linked interests of
the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder.
“FINRA” means the Financial Industry Regulatory Authority.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) department, agency or
instrumentality of a federal, state, local, municipal, foreign or other
government, including any state-owned or state controlled instrumentality of a
foreign or other government, (d) governmental or quasi-governmental entity of
any nature (including any governmental agency, branch, department or other
entity and any court or other tribunal), (e) international or multinational
organization formed by states, governments or other international organizations,
(f) organization that is designated by executive order pursuant to Section 1 of
the United States International Organizations Immunities Act (22 U.S.C. 288 of
1945), as amended, and the rules and regulations promulgated thereunder or (g)
other body (including any industry or self-regulating body) exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police or regulatory authority or power of any nature.
“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.


-3-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





“Group Member” means, with respect to any specified Person, any Affiliate of the
specified Person that is, directly or indirectly, Controlled by the specified
Person and includes any Person with respect to which the specified Person is a
direct or indirect Subsidiary.
“Hedging Arrangement” means any transaction or arrangement, including through
the creation, purchase or sale of any security, including any security-based
swap, swap, cash-settled option, forward sale agreement, exchangeable note,
total return swap or other derivative, in each case, the effect of which is to
hedge the risk of owning Equity Securities.
“Incumbent Directors” means (a) the Current Directors, (b) new directors
nominated or appointed by a majority of the Current Directors and (c) other
directors nominated or appointed by a majority of the Current Directors and
other Incumbent Directors.
“Law” means any supranational, international, national, federal, state,
provincial, local or similar law (including common law), statute, code, order,
ordinance, rule, regulation, treaty (including any tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation, in each case enacted, promulgated issued or
entered by a Governmental Authority.
“Lock-Up Period” means the period from the date of this Agreement until the
earlier of the date (x) of the expiration of the Term (as defined in the
Transitional Services Agreement dated the date hereof between [the Shareholder]
and [the Company]) and (y) that is eighteen (18) months following the date of
this Agreement.
“Permitted Transferee” means the Shareholder and any direct or indirect wholly
owned Subsidiary of the Shareholder; provided that if any such transferee of
Shares ceases to be a direct or indirect wholly owned Subsidiary of the
Shareholder, (a) such transferee shall, and the Shareholder shall procure that
such transferee shall, immediately Transfer back the transferred Shares to the
applicable transferor, or, if such transferor by that time is no longer a
Permitted Transferee, to the Shareholder, as if such Transfer of such Shares had
not taken place ab initio, and (b) the Company shall no longer, and shall
instruct its transfer agent and other third parties to no longer, record or
recognize such Transfer of such Shares on the shareholders’ register of the
Company.
“Person” means an individual, corporation, limited liability company, general or
limited partnership, joint venture, association, trust, unincorporated
organization, Governmental Authority, other entity or Group.
“Prohibited Transferee” means any Person who, to the actual knowledge of the
Shareholder (with respect to clauses (ii) and (iii), based solely upon publicly
available information), is (i) a Company Competitor, (ii) a Person that has
filed or is part of a “group” (as defined in Section 13(d) of the Exchange Act)
that has filed a Schedule 13D with the SEC in respect of any class of equity
securities of the Company, or (iii) a Person who at the time of such Transfer
Beneficially Owns more than 5% of the Voting Securities.


-4-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





“Registrable Securities” means (a) the Initial Shares, (b) any shares of Common
Stock issued or issuable with respect to the Initial Shares on or after the date
of this Agreement by way of a share dividend, distribution or share split or in
connection with a reclassification, exchange, readjustment or combination of
shares, recapitalization, merger, consolidation, other reorganization or similar
events and (c) any other shares of Common Stock that are Beneficially Owned by
the Shareholder. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities if (i) a Registration Statement with
respect to the sale of such securities has become effective under the Securities
Act and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities were disposed of pursuant to Rule
144, (iii) such securities have been Transferred in violation of Section 2.1 of
this Agreement or (iv) such securities cease to be outstanding.
“Registration Statement” means any registration statement of the Company that
covers any Registrable Securities and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, managers, employees, agents, attorneys,
accountants, financial advisors and other advisors or representatives.
“Required Registration Statement” means a Registration Statement that covers the
Registrable Securities requested to be included therein pursuant to the
provisions of Section 5.1 on an appropriate form pursuant to the Securities Act
(other than pursuant to Rule 415), and which form is available for the sale of
the Registrable Securities in accordance with the intended method or methods of
distribution thereof, and all amendments and supplements to such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
“Required Shelf Registration Statement” means a Registration Statement that
covers the Registrable Securities requested to be included therein pursuant to
the provisions of Section 5.1 on an appropriate form or any similar successor or
replacement form (in accordance with Section 5.1) pursuant to Rule 415, and
which form is available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution thereof, and all amendments
and supplements to such Registration Statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.


-5-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.
“Share Percentage Cap” means the Initial Share Percentage; provided that
(a) immediately following any Transfer of Shares by the Shareholder (other than
to a Permitted Transferee), the Share Percentage Cap shall be reduced to a
percentage equal to (i) the aggregate number of Shares that are Beneficially
Owned by the Shareholder and its Group Members immediately following such
Transfer of Shares (excluding any Shares for which Beneficial Ownership was
acquired in violation of this Agreement prior to such Transfer), divided by (ii)
the aggregate number of Shares outstanding immediately following such Transfer
of Shares; (b) the Share Percentage Cap shall in no event be less than 5%; and
(c) to the extent that any Shares that are deemed to have been Transferred
pursuant to any Hedging Arrangement are subsequently returned or released to the
Shareholder by a counterparty with respect to such Hedging Arrangement
(including as a result of the Shareholder electing cash settlement of such
Hedging Arrangement), such Shares shall be treated as if they had not been
Transferred by the Shareholder for purposes of this Agreement and the Share
Percentage Cap shall be adjusted accordingly.
“Shares” means (a) the Initial Shares, (b) any Equity Securities issued or
issuable with respect to the Initial Shares on or after the date of this
Agreement by way of a share dividend or share split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization and (c) any other Equity Securities held by the Shareholder or
any of its Affiliates.
“Standstill Level” means, as of any date, a number of Shares equal to (a) the
Share Percentage Cap, multiplied by (b) the number of shares of Common Stock
outstanding on such date.
“Standstill Period” means the period beginning on the date hereof and ending on
the first Business Day following the later of the date on which (x) the
Shareholder and its Group Members collectively Beneficially Own a number of
Shares less than 5% of the then issued and outstanding shares of Common Stock,
(y) the Shareholder no longer has the right, under Article VI of this Agreement,
to designate an individual for election to the Board of Directors and (z) a
director designated by the Shareholder for appointment or election to the Board
of Directors ceases serving on the Board of Directors.
“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.
“Voting Securities” means the Shares and any other securities of the Company
entitled to vote at any general meeting of the Company.


-6-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





Section 1.2.    Additional Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement:
Defined Term
Section
 
 
Agreement
Preamble
Automatic Shelf Registration Statement
Section 5.3
Company
Preamble
Demand Registration
Section 5.1
Initial Share Percentage
Recitals
Initial Shares
Recitals
Lock-Up Period Permitted Transfer
Other Registrable Securities
Section 2.1(a)
Section 5.5(b)(ii)
Parties
Preamble
Piggyback Registration
Section 5.5(a)
Piggyback Requests
Section 5.5(a)
Purchase Agreement
Recitals
Registration Expenses
Section 5.8
Request
Section 5.1
Requested Information
Section 5.9
Shareholder
Preamble
Shelf Registration
Section 5.1
Transfer
Section 2.1
WKSI
Section 5.3



Section 1.3.    Construction. Unless expressly specified otherwise, whenever
used in this Agreement, the terms “Article,” “Exhibit,” “Schedule” and “Section”
refer to articles, exhibits, schedules and sections of this Agreement. Whenever
used in this Agreement, the terms “hereby,” “hereof,” “herein” and “hereunder”
and words of similar import refer to this Agreement as a whole, including all
articles, sections, schedules and exhibits hereto. Whenever used in this
Agreement, the terms “include,” “includes” and “including” mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively. Whenever the context of this Agreement permits, the
masculine, feminine or neuter gender, and the singular or plural number, are
each deemed to include the others. “Days” means calendar days unless otherwise
specified. Unless expressly specified otherwise, all payments to be made in
accordance with or under this Agreement shall be made in U.S. Dollars (USD$).
References in this Agreement to particular sections of a Law shall be deemed to
refer to such sections or provisions as they may be amended after the date of
this Agreement. The Parties have participated jointly in the negotiation and
drafting of this Agreement and in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party (or any Affiliate thereof) by virtue of the
authorship of any of the provisions of this Agreement.


-7-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





ARTICLE 2

Transfer Restrictions
Section 2.1.    Restrictions on Transfer. The right of the Shareholder and its
Affiliates to directly or indirectly, in any single transaction or series of
related transactions, sell, assign, pledge, hypothecate or otherwise transfer
(or enter into any Contract or other obligation regarding the future sale,
assignment, pledge or transfer of) Beneficial Ownership of (each, a “Transfer”)
any Shares is subject to the restrictions set forth in this Article 2, and no
Transfer of Shares by the Shareholder or any of its Affiliates may be effected
except in compliance with this Article 2 and in accordance with all applicable
Laws. Any attempted Transfer in violation of this Agreement shall be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the Transfer restrictions set forth in this
Agreement, and shall not be recorded on the stock transfer books of the Company
or any local custodian or transfer agent.
(a)    Until the expiration of the Lock-Up Period, the Shareholder shall not
directly or indirectly, in any single transaction or series of related
transactions, Transfer any Shares without the prior written consent of the
Company, other than the following Transfers (each, a “Lock-Up Period Permitted
Transfer”):
(i)    a Transfer of Shares in response to a tender or exchange offer by any
Person that has been approved or recommended by the Board of Directors;
(ii)    a Transfer of Shares to the Company or a Subsidiary of the Company;
(iii)    a Transfer of Shares to a Permitted Transferee, so long as such
Permitted Transferee, to the extent it has not already done so, executes a
customary joinder to this Agreement, in form and substance reasonably acceptable
to the Company, in which such Permitted Transferee agrees to be bound by the
terms of this Agreement as if such Permitted Transferee was an original party
hereto;
(i)    a Transfer required by Law;
(ii)    a Transfer of Shares pursuant to Section 5.5 and meeting the
requirements of Section 2.1(c)(ii); and
(vi)    a Transfer of Shares in connection with which the Shareholder’s rights
under this Agreement are assigned to the Transferee pursuant to Section
7.6(b)(i).
(b)    Following the Lock-Up Period, the Shareholder shall be entitled to
Transfer any Shares in its sole discretion, provided that Shareholder shall not
directly or indirectly, in any single transaction or series of related
transactions, Transfer any Shares:
(i)    other than in accordance with all applicable Laws and the other terms and
conditions of this Agreement; or


-8-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





(ii)    to a Prohibited Transferee (except in a Non-Prohibited Transfer).
Nothing in this Agreement shall prevent the Shareholder or its Representatives
from entering into discussions with the Company or one or more financial
institutions in connection with an offering effected pursuant to Section 5.4 and
5.5 after the end of the Lock-up Period, provided that such discussions are not
publicly disclosed.
(c)    A “Non-Prohibited Transfer” means, in each case, so long as such Transfer
is in accordance with applicable Law:
(i)    any Lock-Up Period Permitted Transfer;
(ii)    a Transfer of Shares effected through an offering constituting a “public
offering” as defined or interpreted in IM-5635-3 under Rule 5635(d) of the
Nasdaq Stock Market, pursuant to an exercise of the registration rights provided
in Article 5;
(iii)    a Transfer of Shares effected through a “brokers’ transaction” as
defined in Rule 144(g) executed on a securities exchange or over­the-counter
market by a securities broker-dealer acting as agent for the Shareholder (so
long as such Transfer is not directed by the Shareholder to be made to a
particular counterparty or counterparties);
(iv)    a Transfer of Shares to a counterparty in connection with a Hedging
Arrangement, including any related Transfer of Shares or other Equity Securities
by any such counterparty to any other Person (so long as such Transfer by such
counterparty is not at the express direction of the Shareholder and the
counterparty is not a Prohibited Transferee);
(v)    a Transfer of Shares in any underwritten offering.
(d)    Notwithstanding anything to the contrary contained herein, the
Shareholder shall at no time Transfer, or cause or permit the Transfer of, any
Shares, if such Transfer would violate any applicable Law or in connection with
any “tender offer” (as such term is used in Regulation 14D under the Exchange
Act) not approved or recommended by the Board of Directors.
(e)    Nothing in this Agreement shall prevent the Shareholder or its
Representatives from entering into discussions with the Company or one or more
financial institutions in connection with a Lock-Up Period Permitted Transfer or
an offering to be effected pursuant to Section 5.4 and 5.5 after the end of the
Lock-up Period, provided that such discussions are not publicly disclosed.
(f)    The entry by the Shareholder into a Hedging Arrangement with respect to
Shares shall be deemed to be a Transfer of such Shares for purposes of this
Agreement and shall be subject to the provisions of this Section 2.1.
ARTICLE 3
Voting


-9-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





Section 3.1.    Voting Agreement.
(a)    So long as the aggregate number of Shares that are Beneficially Owned by
the Shareholder and its Group Members, as a group, is greater than or equal to
5% of the then issued and outstanding shares of Common Stock, the Shareholder
shall cause all of the Voting Securities that are Beneficially Owned by it or
any of its Group Members or over which it or any of its Group Members has voting
control to be voted (i) in favor of all those persons nominated and recommended
to serve as directors of the Company by the Board of Directors or any applicable
committee thereof, (ii) with respect to any matter directly relating to
remuneration of directors, directors’ insurance or indemnification or release
from liability of directors, in a manner proportionally consistent with the vote
of shares of Common Stock not Beneficially Owned by the Shareholder or any of
its Group Members, and (iii) with respect to any other action, proposal or
matter to be voted on by the shareholders of the Company (including through
action by written consent), in accordance with the recommendation of the Board
of Directors or any applicable committee thereof. Notwithstanding the foregoing,
the Shareholder and its Group Members shall be free to vote at their discretion
in connection with any proposal submitted for a vote of the shareholders of the
Company in respect of (A) the issuance of Equity Securities in connection with
any merger, consolidation or business combination of the Company, (B) any
merger, consolidation or business combination of the Company or (C) the sale of
all or substantially all the assets of the Company, except in each of clause
(A), (B) and (C) where such proposal has not been approved or recommended by the
Board of Directors, in which event the preceding sentence shall apply.
(b)    So long as the aggregate number of Shares that are Beneficially Owned by
the Shareholder and its Group Members, as a group, is greater than or equal to
5% of the then issued and outstanding shares of Common Stock, with respect to
any matter that the Shareholder is required to vote on in accordance with
Section 3.1(a), the Shareholder shall cause each Voting Security owned by it or
over which it has voting control to be voted by completing the proxy forms
distributed by the Company, and not by any other means. The Shareholder shall
use reasonable best efforts to deliver the completed proxy form to the Company
no later than five (5) Business Days prior to the date of such general meeting
of the Company. Upon the written request of the Company, the Shareholder hereby
agrees to use reasonable best efforts to take such further action or execute
such other instruments as may be reasonably necessary to effectuate the intent
of this Section 3.1(b).
ARTICLE 4
Standstill
Section 4.1.    During the Standstill Period, the Shareholder shall not,
directly or indirectly, and shall cause its Representatives (to the extent
acting on behalf of the Shareholder) and Group Members directly or indirectly
not to, without the prior written consent of, or waiver by, the Company:
(a)    subject to Section 4.2, acquire, offer or seek to acquire, agree to
acquire or make a proposal (including any private proposal to the Company or the
Board of Directors) to acquire, by purchase or otherwise, any securities
(including any Equity Securities or Voting Securities, but excluding debt
securities) or Derivative Instruments, or direct or


-10-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





indirect rights to acquire any securities (including any Equity Securities or
Voting Securities, but excluding debt securities) or Derivative Instruments, of
the Company or any Subsidiary or Affiliate of the Company, or any securities
(including any Equity Securities or Voting Securities, but excluding debt
securities) or indebtedness convertible into or exchangeable for any such
securities; [provided that the Shareholder may acquire, offer or seek to
acquire, agree to acquire or make a proposal to acquire Shares (and any
securities (including any Equity Securities or Voting Securities, but excluding
debt securities) convertible into or exchangeable for Shares) and Derivative
Instruments, if, immediately following such acquisition, the collective
Beneficial Ownership of Shares of the Shareholder and its Group Members, as a
group, would not exceed the Standstill Level;] provided that nothing in this
Agreement, including in this Section 4.1(a), shall prohibit the Shareholder or
any of its Group Members from making a non-public offer to the Board of
Directors so long as the Shareholder or such Group Member reasonably believes
that such offer will not result in the Company or the Shareholder or their
Affiliates being required by applicable law to disclose the making of such offer
promptly following the making thereof;
(b)    offer, or seek to acquire, or participate in any acquisition of assets or
business of the Company and its Subsidiaries;
(c)    conduct, fund or otherwise become a participant in any “tender offer” (as
such term is used in Regulation 14D under the Exchange Act) involving Equity
Securities, Voting Securities or any securities convertible into, or exercisable
or exchangeable for, Equity Securities or Voting Securities, in each case not
approved by the Board of Directors;
(d)    otherwise act in concert with others to seek to control or influence the
Board of Directors or shareholders of the Company or its Subsidiaries or
Affiliates; provided that nothing in this clause (d) shall preclude the
Shareholder or its Representatives from engaging in discussions with the Company
or its Representatives or the Shareholder’s designated and/or nominated director
to the Board of Directors pursuant to Section 6.2 from engaging in any
activities in his or her capacity as such designated and/or nominated director;
(e)    make or join or become a participant (as defined in Instruction 3 to Item
4 of Schedule 14A under the Exchange Act) in (or encourage) any “solicitation”
of “proxies” (as such terms are defined in Regulation 14A as promulgated by the
SEC), or consent to vote any Voting Securities or any of the voting securities
of any Subsidiaries or Affiliates of the Company (including through action by
written consent), or otherwise knowingly advise or influence any Person with
respect to the voting of any securities of the Company or its Subsidiaries or
Affiliates;
(f)    make any public announcement with respect to, or solicit or submit a
proposal for, or offer, seek, propose or indicate an interest in (with or
without conditions) any merger, consolidation, business combination, “tender
offer” (as such term is used in Regulation 14D under the Exchange Act),
recapitalization, reorganization, purchase or license of a material portion of
the assets, properties, securities or indebtedness of the Company or any


-11-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





Subsidiary or Affiliate of the Company, or other similar extraordinary
transaction involving the Company, any Subsidiary of the Company or any of its
securities or indebtedness, or enter into any discussions, negotiations,
arrangements, understandings or agreements (whether written or oral) with any
other Person regarding any of the foregoing;
(g)    call or seek to call a meeting of shareholders of the Company or initiate
any shareholder proposal or meeting agenda item for action of the Company’s
shareholders, or seek election or appointment to or to place a representative on
the Board of Directors or seek the removal of any director from the Board of
Directors;
(h)    form, join, become a member or otherwise participate in a Group (other
than with the Shareholder, any of its Group Members or any counterparty (other
than a Prohibited Transferee) in connection with a Hedging Arrangement that
complies with Section 2.1(c)(iv)) with respect to the securities of the Company
or any of its Subsidiaries or Affiliates;
(i)    deposit any Voting Securities in a voting trust or similar Contract or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement or Contract, or grant any proxy with respect to any Voting
Securities (in each case, other than (i) with the Shareholder or any of its
wholly-owned Subsidiaries, (ii) as part of a Hedging Arrangement that complies
with Section 2.1(c)(iv) or (iii) in accordance with Section 3.1);
(j)    make any proposal or disclose any plan, or cause or authorize any of its
and their directors, officers, employees, agents, advisors and other
Representatives to make any proposal or disclose any plan on its or their
behalf, inconsistent with the foregoing restrictions;
(k)    knowingly take any action or cause or authorize any of its and their
directors, officers, employees, agents, advisors and other Representatives to
take any action on its or their behalf, that would reasonably be expected to
require the Company or any of its Subsidiaries or Affiliates to publicly
disclose any of the foregoing actions or the possibility of a business
combination, merger or other type of transaction or matter described in this
Section 4.1;
(l)    knowingly advise, assist, arrange or otherwise enter into any discussions
or arrangements with any third party with respect to any of the foregoing; or
(m)    directly or indirectly, contest the validity of, any provision of this
Section 4.1 (including this subclause) or Section 3.1 (whether by legal action
or otherwise).
Section 4.2.    Notwithstanding anything herein to the contrary, the prohibition
in Section 4.1(a) shall not apply to the activities of the Shareholder or any of
its Group Members in connection with:


-12-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





(a)    acquisitions made as a result of a stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change approved or recommended by the Board of Directors;
or
(b)    acquisitions made in connection with a transaction or series of related
transactions in which the Shareholder or any of its Group Members acquires a
previously unaffiliated business entity that Beneficially Owns Equity
Securities, Voting Securities or Derivative Instruments, or any securities
convertible into, or exercisable or exchangeable for, Equity Securities, Voting
Securities or Derivative Instruments, at the time of the consummation of such
acquisition.
Notwithstanding anything herein to the contrary, the prohibition in Section
4.1(a) shall immediately terminate, and the Shareholder and its Affiliates may
engage in any of the activities specified in Section 4.1, in the event that
(c)    the Company publicly announces that it has entered into an agreement with
any Person or group which provides for (i) the acquisition by such person or
group of more than 50% of the common stock of the Company or all or a majority
of the assets of the Company or (ii) any merger, consolidation or similar
business combination, including as a result of a stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change; involving the Company and such person or group
(each, a "Third Party Acquisition");
(d)    the Board of Directors recommends that shareholders of the Company tender
their shares or vote in favor of a Third Party Acquisition; or
(e)    any person or group (i) acquires Beneficial Ownership of more than 50% of
the outstanding Common Stock of the Company, (ii) makes an offer which if fully
subscribed would result in such person or group acquiring Beneficial Ownership
of more than 50% of the outstanding Common Stock of the Company, or (iii)
publicly announces an intention to engage in a Third Party Acquisition, and, in
the case of clause (ii) or (iii), the Company does not, within ten (10) Business
Days of public announcement thereof by such person or group, publicly oppose
and/or recommend to its stockholders that they not accept such offer or support
such Third Party Acquisition.
Notwithstanding any of the foregoing, nothing in this Agreement shall restrict
(i) any of the Shareholder's Representatives effecting or recommending
transactions in securities (A) in the ordinary course of its business as an
investment advisor, broker, dealer in securities, market maker, specialist or
block positioner and (B) not at the direct or request of the Shareholder or any
of its Affiliates, and (ii) the director designated or nominated by the
Shareholder from exercising his or her fiduciary duties as a member of the Board
of Directors.
ARTICLE 5
Registration Rights
Section 5.1.    Demand Registration. At any time and from time to time beginning
on the date that the Company files with the SEC its Annual Report on Form 10-K
for


-13-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





the fiscal year ended December 31, 2017, the Shareholder may request in writing
(“Request”) that the Company register under the Securities Act all or part of
the Registrable Securities that are Beneficially Owned by the Shareholder or its
Affiliates (a) on a Registration Statement on Form S­3 or other available form
(a “Demand Registration”) or (b) on a Shelf Registration Statement covering any
Registrable Securities (or otherwise designating an existing Shelf Registration
Statement with the SEC to cover the Registrable Securities) (a “Shelf
Registration”), in each case, covering the sale or distribution of the
Registrable Securities from time to time by the Shareholder, on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act, including by way of
underwritten offering, block sale or other distribution plan designated by the
Shareholder. Upon receipt of any Request, the Company shall as promptly as
practicable but in any event not later than the date that is thirty (30)
calendar days after receipt by the Company of such Request, in accordance with
the provisions of this Agreement, file a Registration Statement with the SEC
covering all such Registrable Securities, in accordance with the method or
methods of distribution thereof elected by the Shareholder. In the event that
any such Request involves a Hedging Arrangement in which the counterparty to the
Shareholder uses the Shelf Registration Statement to effect short sales of
Registrable Securities, the consent of the Company shall be required in
connection with such Request, such consent not to be unreasonably withheld,
delayed or conditioned. The Shareholder shall be entitled to make no more than
four (4) Requests in any twelve-month period and eight (8) Requests in the
aggregate (it being understood that each underwritten offering under this
Agreement shall count as a Request, even if such offering is conducted pursuant
to a Shelf Registration Statement, unless the Shareholder withdraws its request
in the circumstances described in the second sentence of Section 5.6, and each
such Request shall be to register an amount of Registrable Securities having an
aggregate value of at least $50,000,000. The Company shall not be obligated to
effect a Demand Registration during the sixty (60) calendar day period following
the effective date of a Registration Statement pursuant to any other Demand
Registration. Each Request pursuant to this Section 5.1 shall be in writing and
shall specify the number of Registrable Securities requested to be registered
and the intended method of distribution of such Registrable Securities. Nothing
in this Article 5 shall affect, supersede or otherwise modify any of the
restrictions on Transfer set forth in Article 2 or any other provision of this
Agreement.
Section 5.2.    Restrictions on Demand Registrations. The Company may
(a) postpone the filing or the effectiveness of a Registration Statement
requested by the Shareholder or of a supplement or amendment thereto during the
regular quarterly period during which directors and executive officers of the
Company are not permitted to trade under the insider trading policy of the
Company then in effect until the expiration of such quarterly period (but in no
event later than two (2) Business Days after the date of the Company’s quarterly
earnings announcement) and (b) postpone for up to seventy five (75) calendar
days the filing or the effectiveness of a Registration Statement or of a
supplement or amendment thereto if the Board of Directors determines in good
faith that such Demand Registration or Shelf Registration, as the case may be,
would (i) reasonably be expected to materially impede, delay, interfere with or
otherwise have a material adverse effect on any material acquisition of assets
(other than in the ordinary course of business), merger, consolidation, tender
offer, financing or any other material business transaction by the Company or
any of its Subsidiaries or (ii) require disclosure of information that has not
been, and is otherwise not required to be, disclosed to the public, the
premature disclosure of which the Company, after


-14-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





consultation with outside counsel to the Company, believes would materially and
adversely affect the Company (any such period in either clause (a) or (b) to be
referred to as a “Blackout Period”). The postponement rights in clause (b) of
the first sentence of this Section 5.2 shall not be applicable to the
Shareholder for more than a total of one hundred twenty (120) calendar days
during any period of twelve (12) consecutive months.
Section 5.3.    Automatic Shelf Registrations. To the extent that the Company
qualifies as a well-known seasoned issuer as defined in Rule 405 under the
Securities Act (a “WKSI”) at the time of such Request, the Shareholder may
request that the Company file with the SEC an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) on Form S­3 (an
“Automatic Shelf Registration Statement”) permitting the public resale of
Registrable Securities in accordance with the requirements of the Securities Act
and the rules and regulations of the SEC thereunder. The Company shall use its
reasonable best efforts and take all actions required or reasonably requested by
the Shareholder to maintain the effectiveness of such Automatic Shelf
Registration Statement in accordance with the requirements of the Securities Act
and the rules and regulations of the SEC thereunder and subject to the Blackout
Periods set forth in Section 5.2. At the time any Request for a Demand
Registration or Shelf Registration is submitted to the Company on or after the
date of this Agreement and, pursuant to such Request, the Shareholder requests,
in accordance with this Section 5.3, that the Company file an Automatic Shelf
Registration Statement, the Company shall file an Automatic Shelf Registration
Statement in accordance with the requirements of the Securities Act and the
rules and regulations of the SEC thereunder, which covers the Registrable
Securities held by the Shareholder. At the written request of the Shareholder,
the Company shall pay the registration fee with respect to a take-down from an
Automatic Shelf Registration Statement promptly and, in any event, within the
time period required by applicable Law after receiving such written request. So
long as the Shareholder is entitled to registration rights pursuant to this
Article 5, the Company shall use its reasonable best efforts to remain a WKSI
and not to become an ineligible issuer (as defined in Rule 405 under the
Securities Act). If, at any time following the filing of an Automatic Shelf
Registration Statement when the Company is required to re-evaluate its WKSI
status, the Company determines that it is not a WKSI, the Company shall use its
reasonable best efforts to post-effectively amend the Automatic Shelf
Registration Statement to a Registration Statement or Shelf Registration
Statement on Form S-3 or file a new Shelf Registration Statement on Form S-3,
have such Shelf Registration Statement declared effective by the SEC and keep
such Shelf Registration Statement effective during the period in which such
Shelf Registration Statement is required to be kept effective in accordance with
this Article 5.
Section 5.4.    Selection of Underwriters; Underwritten Offering. If the
Shareholder so notifies the Company in writing, the Company shall use its
reasonable best efforts to cause a Demand Registration or Shelf Registration to
be in the form of an underwritten offering. In connection with any underwritten
Demand Registration or Shelf Registration, the Shareholder shall have the sole
right to select the managing underwriters, bookrunners and the non-bookrunning
underwriters, subject to such underwriters being nationally recognized
investment banks and subject to the prior approval of the Company, which
approval shall not be unreasonably withholder, conditioned or delayed. The
Shareholder may not participate in any registration under this Agreement which
is underwritten unless the Shareholder agrees to sell the Registrable Securities
held by the Shareholder on the basis provided in any underwriting agreement with
the underwriters


-15-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





and completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
Section 5.5.    Piggyback Registrations.
(a)    If the Company determines to publicly sell in an underwritten offering or
register for sale any of its securities either for its own account or the
account of a security holder or holders, other than a registration pursuant to
Section 5.1, a registration relating solely to any employee or director equity
or equity-based incentive or compensation plan or arrangement or any similar
employee or director compensation or benefit plan, a registration relating to
the offer and sale of debt securities, a registration relating solely to a
corporate reorganization (including by way of merger of the Company or any of
its Subsidiaries with any other business) or acquisition of another business, or
a registration on any registration form that does not permit secondary sales (a
“Piggyback Registration”), the Company shall (i) as soon as reasonably
practicable but in no event less than three business days prior to the initial
filing of a registration statement in connection with such Piggyback
Registration (or two days prior to the date of the commencement of any such
offering if such Piggyback Registration is conducted as an underwritten
offering) give written notice of its intention to effect such sale or
registration to the Shareholder and (ii) subject to Section 5.5(b) and Section
5.5(c), include in such Piggyback Registration and in any underwriting involved
therein (whether prior to or following the expiration of the Lock-Up Period) all
of such Registrable Securities as are specified in a written request or requests
(“Piggyback Requests”) made by the Shareholder received by the Company within
ten (10) Business Days after such written notice from the Company is given to
the Shareholder. Such Piggyback Requests shall specify the number of Registrable
Securities requested to be disposed of by the Shareholder.
(b)    If a Piggyback Registration is an underwritten primary registration on
behalf of the Company, and the managing underwriters advise the Company in
writing that in their opinion the aggregate number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering without adversely affecting the success of such offering
(including an adverse effect on the offering price), the Company shall include
in such registration only such securities as the Company is advised by such
managing underwriters can be sold without such an effect, which securities shall
be included in the following order of priority:
(i)    first, the securities the Company proposes to sell,
(ii)    second, the securities requested to be included in such registration by
the holders of Registrable Securities and holders that are contractually
entitled to include such securities therein pursuant to those written
agreement(s) entered into by the Company prior to the date of this Agreement and
identified on Schedule II hereto (the “Other Registrable Securities”), pro rata
on the basis of the number of Registrable Securities and Other Registrable
Securities requested to be included in such registration, and
(iii)    third, any other securities requested to be included in such
registration.


-16-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





(c)    If a Piggyback Registration is an underwritten secondary registration on
behalf of any holder of Other Registrable Securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering without adversely
affecting the success of such offering (including an adverse effect on the
offering price), the Company shall include in such registration only such
securities as the Company is advised by such managing underwriters can be sold
without such an effect, which securities shall be included in the following
order of priority: (i) first, the Other Registrable Securities requested to be
included in such registration, (ii) second, the Registrable Securities requested
to be included in such registration and (iii) third, any other securities
requested to be included in such registration.
(d)    The Company and any holder of Other Registrable Securities initiating any
Piggyback Registration shall have the right to, in its sole discretion, defer,
terminate or withdraw any registration initiated by it under this Section 5.5
whether or not the Shareholder has elected to include any Registrable Securities
in such registration. Notwithstanding anything contained herein, in the event
that the SEC or applicable federal securities Laws and regulations prohibit the
Company from including all of the Registrable Securities requested by the
Shareholder to be registered in a registration statement pursuant to this
Section 5.5, then the Company shall be obligated to include in such registration
statement only such portion of the Registrable Securities as is permitted by the
SEC or such federal securities Laws and regulations.
Section 5.6.    Withdrawals. The Shareholder may withdraw all or any part of the
Registrable Securities from a Registration Statement at any time prior to the
effective date of such Registration Statement. If such withdrawal is made
primarily as a result of the failure of the Company to comply with any provision
of this Agreement, the Company shall be responsible for the payment of all
Registration Expenses in connection with such registration and such registration
shall not count as a Demand Registration for purposes of Section 5.1. In the
case of any other withdrawal, the Shareholder shall pay for the Registration
Expenses associated with the withdrawn registration.
Section 5.7.    Registration Procedures. Whenever the Shareholder has made a
Request in accordance with Section 5.1 that any Registrable Securities be
registered pursuant to this Agreement, the Company shall as expeditiously as
reasonably practicable:
(a)    (i) in no event later than 30 days after the receipt by the Company of
such a Request, prepare and file with the SEC a Required Registration Statement
or Required Shelf Registration Statement, as the case may be, providing for the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register in accordance with the intended
methods of distribution thereof specified in such Request, and shall use
reasonable best efforts to have such Required Registration Statement or Required
Shelf Registration Statement, as the case may be, declared effective by the SEC
as soon as practicable thereafter and subject to the Blackout Periods set forth
in Section 5.2, to keep such Required Registration Statement or Required Shelf
Registration Statement, as the case may be, continuously effective (x) in the
case of a Demand Registration, for a period of at least ninety (90) calendar
days (or, in the case of an underwritten offering, such period as the
underwriters may reasonably require) following


-17-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





the date on which such Required Registration Statement is declared effective (or
such shorter period which shall terminate when all of the Registrable Securities
covered by such Required Registration Statement have been sold pursuant thereto)
or (y) in the case of a Shelf Registration, until such time as all Registrable
Securities covered by such Required Shelf Registration Statement have been sold
pursuant thereto, including, in either case, if necessary, by filing with the
SEC a post-effective amendment or a supplement to the Required Registration
Statement or Required Shelf Registration Statement or the related prospectus or
any document incorporated therein by reference or by filing any other required
document or otherwise supplementing or amending the Required Registration
Statement or Required Shelf Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Required Registration Statement or Required Shelf Registration
Statement or by the Securities Act, the Exchange Act, any state securities or
blue sky Laws, or any rules and regulations thereunder, and (ii) before filing
such Required Registration Statement or Required Shelf Registration Statement,
as the case may be, or any amendments or supplements thereto, provide to the
Shareholder and any managing underwriter(s), copies of all documents proposed to
be filed or furnished, including documents incorporated by reference, and the
Shareholder and the managing underwriter(s) shall have the opportunity to review
and comment thereon, and the Company will make such changes and additions
thereto as may reasonably be requested by the Shareholder and the managing
underwriter(s) prior to such filing, unless the Company reasonably objects to
such changes or additions;
(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith (subject
to the review and comment provisions set forth in Section 5.7(a) above) as may
be necessary to maintain the effectiveness of such Registration Statement and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement for the period set
forth in (a) above;
(c)    furnish to the Shareholder and each managing underwriter or other
purchaser such number of copies of such Registration Statement, each amendment
and supplement thereto, the prospectus included in such Registration Statement
(including each preliminary prospectus) (in each case including all exhibits
other than those which are being incorporated into such Registration Statement
by reference and that are publicly available) and such other documents as the
Shareholder may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by the Shareholder;
(d)    use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky Laws of such jurisdictions in
the United States as the Shareholder or any managing underwriter or other
purchaser may reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable the Shareholder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by the
Shareholder; provided that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not


-18-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





otherwise be required to qualify, (ii) consent to general service of process in
any such jurisdiction or (iii) subject itself to taxation in any jurisdiction
where it is not so subject;
(e)    in the event of any offering of Registrable Securities pursuant to a
Registration Statement, (i) enter into an underwriting agreement or similar
agreement, in usual and customary form, with the managing underwriter(s) or
other purchaser(s) of Registrable Securities in such offering and use reasonable
best efforts to take such other actions as the Shareholder, managing
underwriter(s) or other purchaser(s) reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (ii) cause its senior
officers to participate in “road shows” and other information meetings organized
by the managing underwriter(s) or other purchaser(s) and otherwise reasonably
cooperating with the managing underwriter(s) or other purchaser(s) in connection
with customary marketing activities (provided however, in no circumstance shall
the Company be required to participate in road shows or other information
meetings in connection with more than two such offerings in any calendar year)
and (iii) cause to be delivered to the Shareholder and the underwriter(s) or
other purchaser(s) opinions of counsel to the Company addressed to the
underwriter(s) or other purchaser(s), in customary form, covering such matters
as are customarily covered by opinions for an underwritten public offering as
the underwriter(s) or other purchaser(s) may request;
(f)    notify the Shareholder, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, contains an untrue statement of a material fact or omits any
fact necessary to make the statements therein, not misleading, and in such case,
subject to Section 5.2, the Company shall promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the holders of
such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein, not misleading;
(g)    use its reasonable best efforts to cause all such Registrable Securities
which are registered to be listed on each securities exchange on which similar
securities issued by the Company are then listed;
(h)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;
(h)    enter into such customary agreements and use reasonable best efforts to
take all such other actions as the Shareholder and the underwriter(s) or other
purchaser(s), if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;
(i)    make available for inspection by the Shareholder and any underwriter or
other purchaser participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by the
Shareholder or any underwriter or


-19-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





other purchaser, financial and other records, pertinent corporate documents and
properties of the Company and its Subsidiaries as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors, employees and independent accountants to supply
all other information reasonably requested by the Shareholder or any such
underwriter or other purchaser, attorney, accountant or agent in connection with
such Registration Statement;
(j)    if such offering of Registrable Securities is made pursuant to a
Registration Statement, use reasonable best efforts to obtain “comfort” letters
dated the pricing date and the closing date of the offering of the Registrable
Securities under the underwriting or other agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “comfort” letters in connection with
underwritten offerings as the Shareholder, managing underwriter(s) or other
purchaser(s) reasonably request;
(k)    use reasonable best efforts to furnish, at the request of the Shareholder
on the date such securities are delivered to the underwriter(s) or other
purchaser(s) for sale pursuant to such registration or are otherwise sold
pursuant thereto, an opinion and a “10b­5” letter, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriter(s) or other purchaser(s) covering such legal and other matters with
respect to the registration in respect of which such opinion is being given and
such letter is being delivered as the Shareholder, underwriter(s) or other
purchaser(s) may reasonably request and are customarily included in such
opinions and letters;
(l)    subject to Section 5.2, use reasonable best efforts to prevent the
issuance of any stop order, injunction or other order or requirement suspending
the effectiveness of the Registration Statement or obtain the withdrawal of any
such order if it is issued;
(m)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering the period of at least 12 months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
(o)    to the extent permitted by applicable Law, make available to the
Shareholder an executed copy of each letter written by or on behalf of the
Company to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), and any item of correspondence received from
the SEC or the staff of the SEC (or other governmental agency or self
–regulatory body or other body having jurisdiction, including any domestic or
foreign securities exchange), in each case relating to such Registration
Statement; respond reasonably and completely to any and all comments received
from the SEC or the staff of the SEC, with a view towards causing such
Registration Statement or any amendment thereto to be declared effective by the
SEC as soon as reasonably practicable and shall file an


-20-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





acceleration request following the resolution or clearance of all SEC comments
or, if applicable, following notification by the SEC that any such registration
statement or any amendment thereto will not be subject to review;
(n)    reasonably cooperate with the Shareholder and each underwriter or other
purchaser participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;
(o)    notify in writing the Shareholder and the underwriter or other purchaser,
if any, of the following events as promptly as reasonably practicable:
(i)    the effectiveness of any such Registration Statement;
(ii)    any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus or for additional information and when same has been
filed and become effective;
(iii)    the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings by any Person
for that purpose;
(iv)    the suspension of the registration of the subject shares of the
Registrable Securities in any state jurisdiction; and
(vi)    the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for the sale under
the securities or blue sky Laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;
(p)    to the extent requested in writing by the lead managing underwriter(s) or
other purchaser(s) with respect to an offering of Equity Securities having an
aggregate value of at least $50,000,000 pursuant to a Registration Statement,
agree, and cause the directors or officers of the Company to agree, to enter
into customary agreements restricting the sale or distribution of Equity
Securities during the period commencing on the date of the request (which shall
be no earlier than fourteen (14) calendar days prior to the expected “pricing”
of such offering) and continuing for not more than ninety (90) calendar days
after the date of the “final” prospectus (or “final” prospectus supplement if
the offering is made pursuant to a Shelf Registration Statement), pursuant to
which such offering shall be made, plus an extension period, as may be proposed
by the lead managing underwriter(s) or other purchaser(s) to address FINRA
regulations regarding the publishing of research, or such lesser period as is
required by the lead managing underwriter(s) or other purchaser(s); and
(q)    use reasonable best efforts to take all other steps reasonably necessary
to effect the registration of the Registrable Securities contemplated hereby.


-21-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





If any such registration or comparable statement refers to the Shareholder by
name or otherwise as the holder of any securities of the Company and if the
Shareholder is or would be reasonably expected to be deemed to be a controlling
person of the Company, the Shareholder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to the
Shareholder and presented to the Company in writing, to the effect that the
holding by the Shareholder of such securities is not to be construed as a
recommendation by the Shareholder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that the
Shareholder shall assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to the Shareholder by name or
otherwise is not required by the Securities Act or any similar federal statute
then in force, the deletion of the reference to the Shareholder. In connection
with any Registration Statement in which the Shareholder is participating, the
Shareholder shall furnish to the Company in writing such information regarding
the Shareholder as the Company may from time to time reasonably request
specifically for use in connection with any such Registration Statement or
prospectus.
Upon notice by the Company to the Shareholder of any Blackout Period, the
Shareholder shall keep the fact of any such notice strictly confidential, and
during any Blackout Period, discontinue its offer and disposition of Registrable
Securities pursuant to the applicable Registration Statement and the prospectus
relating thereto for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company). The Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (f),
(q)(ii), (q)(iii), (q)(iv) or (q)(v) above, it shall forthwith discontinue its
offer and disposition of Registrable Securities pursuant to the applicable
Registration Statement and the prospectus relating thereto until its receipt of
the copies of the supplemented or amended prospectus contemplated by clause
(o)(ii), or until it is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus; provided that the Company shall use its reasonable
best efforts to supplement or amend the applicable Registration Statement and
prospectus as promptly as practicable and shall extend the time periods under
clause (a) above with respect to the length of time that effectiveness of a
Registration Statement must be maintained by the amount of time that the
Shareholder is required to discontinue disposition of such Registrable
Securities.
Section 5.8.    Registration Expenses. Subject to Section 7.1, (i) all expenses
incident to the performance of or compliance with this Article 5, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky Laws, printing expenses, messenger and delivery expenses, out-of-pocket
expenses and disbursements arising out of or related to any marketing activities
undertaken pursuant to Section 5.7(e), the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed and fees (all such expenses
being herein called “Registration Expenses”) and (ii) all other expenses of the
Shareholder incident to the registration and sale of Registrable Securities
pursuant to this agreement and all fees, costs and expenses of its counsel,
accountants, advisers or representatives relating to the registration and sale
of Registrable Securities pursuant to this Agreement shall in each case be borne
by the Shareholder. The Company shall pay (i) all the Company’s internal
expenses (including all salaries and expenses of its officers and employees


-22-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and disbursements of
counsel for the Company and all independent certified public accountants
retained by the Company and (ii) any underwriter’s discount or commission for
the sale of Registrable Securities in underwritten offerings under Sections 5.4
and 5.5 that is 3% or less of the public offering price.
Section 5.9.    Requested Information. Not less than five (5) Business Days
before the expected filing date of each Registration Statement pursuant to this
Agreement, the Company shall notify each holder of Registrable Securities who
has timely provided the requisite notice hereunder entitling such holder to
register Registrable Securities in such Registration Statement of the
information, documents and instruments from such holder that the Company or any
underwriter or other purchaser reasonably requests in connection with such
Registration Statement, including a questionnaire, custody agreement, power of
attorney, lock­up letter and underwriting or other agreement, each in customary
form reasonably acceptable to such holders (the “Requested Information”). If the
Company has not received, on or before the second Business Day before the
expected filing date, the Requested Information from such holder, the Company
may file the Registration Statement without including Registrable Securities of
such holder. The failure to so include in any Registration Statement the
Registrable Securities of a holder of Registrable Securities (with regard to
that Registration Statement) shall not result in any liability on the part of
the Company to such holder.
Section 5.10.    Holdback Agreements. The Shareholder agrees to enter into
customary agreements restricting the sale or distribution of Equity Securities
(including sales pursuant to Rule 144) to the extent reasonably required in
writing by the lead managing underwriters with respect to an applicable
underwritten primary offering on behalf of the Company relating to the
registration of Equity Securities having an aggregate value of at least
$50,000,000 during the period commencing on the date of the request (which shall
be no earlier than fourteen (14) calendar days prior to the expected “pricing”
of such underwritten offering) and continuing for not more than ninety (90)
calendar days after the date of the “final” prospectus (or “final” prospectus
supplement if the underwritten offering is made pursuant to a Shelf Registration
Statement), pursuant to which such underwritten offering shall be made, plus an
extension period, as may be proposed by the lead managing underwriters to
address FINRA regulations regarding the publishing of research, or such lesser
period as is required by the lead managing underwriters. The Shareholder shall
not be required to enter into a holdback agreement pursuant to this Section 5.10
(a) at any time when the aggregate number of Shares that are Beneficially Owned
by the Shareholder and its Group Members, as a group, is less than 10% of the
shares of Common Stock issued and outstanding (b) unless the directors and
executive officers of the Company are subject to comparable restrictions and (c)
unless the Shareholder has had the opportunity to review and provide reasonable
comments on any such holdback agreement. The postponement rights in clause (b)
of the first sentence in Section 5.2 and the holdback obligation in this Section
5.10 shall not be applicable to the Shareholder for more than a total of one
hundred fifty (150) calendar days during any period of twelve (12) consecutive
months.
Section 5.11.    Rule 144 Reporting. With a view to making available to the
Shareholder the benefits of certain rules and regulations of the SEC which may
permit the sale of


-23-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;
(b)    file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and
(c)    so long as the Shareholder owns any Registrable Securities, furnish to
the Shareholder promptly upon request (i) a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 of the Securities
Act and of the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company filed with the SEC and (iii) such other reports and
documents as the Shareholder may reasonably request in connection with availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration, in each case to the extent not readily publicly
available.
Section 5.12.    Company Indemnification. The Company agrees to indemnify and
hold harmless, to the extent permitted by applicable Law, the Shareholder, its
Affiliates and each of its and their respective directors, officers, partners,
members, employees, advisors, representatives and agents and each Person, if
any, who controls the Shareholder (within the meaning of the Securities Act or
the Exchange Act) from and against any and all losses, claims, damages,
liabilities and expenses whatsoever (including reasonable, documented expenses
of investigation and reasonable, documented attorneys’ fees and expenses) caused
by, arising out of or relating to any untrue or alleged untrue statement of
material fact contained in any Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto covering the resale of
any Registrable Securities by or on behalf of the Shareholder or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or any violation of the Securities
Act or state securities laws or rules thereunder by the Company relating to any
action or inaction by the Company in connection with such registration, except
insofar as such untrue statement or omission is based on information contained
in any affidavit or statement so furnished in writing by the Shareholder
expressly stated to be used in connection with such Registration Statement. This
indemnity shall be in addition to any liability the Company may otherwise have.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Shareholder or any indemnified party
and shall survive the transfer of such securities by the Shareholder.
Section 5.13.    Shareholder Indemnification. The Shareholder and any Permitted
Transferees jointly and severally agree to indemnify and hold harmless, to the
extent permitted by applicable Law, the Company, its Affiliates, its and their
respective directors, officers, partners, members and agents and each Person, if
any, who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable, documented expenses of investigation and


-24-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





reasonable, documented attorneys’ fees and expenses) caused by, arising out of
or relating to any untrue or alleged untrue statement of material fact contained
in the Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto covering the resale of any Registrable
Securities by or on behalf of the Shareholder or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by the Shareholder expressly stated to be used in connection with
such Registration Statement. Notwithstanding the foregoing, the Shareholder
shall not be liable for any amounts in excess of the net proceeds received by
the Shareholder from sales of Registrable Securities pursuant to the
Registration Statement to which the claims relate. This indemnity shall be in
addition to any liability the Shareholder may otherwise have. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company or any indemnified party and shall survive the transfer
of such securities by the Company.
Section 5.14.    Resolution of Claims. Any Person entitled to indemnification
pursuant to this Article 5 shall give prompt written notice to the indemnifying
Party of any claim with respect to which it seeks indemnification; provided that
the failure so to notify the indemnifying Party shall not relieve the
indemnifying Party of any liability that it may have to the indemnified party
hereunder except to the extent that the indemnifying Party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure. If notice of commencement of any such action is given to the
indemnifying Party as above provided, the indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
indemnified party. The indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the indemnified party unless (a)
the indemnifying Party agrees to pay the same, (b) the indemnifying Party fails
to assume the defense of such action with counsel reasonably satisfactory to the
indemnified party within a reasonable amount of time after receipt of notice of
such claim from the Indemnified Parry or (c) the named parties to any such
action (including any impleaded parties) include both the indemnifying Party and
the indemnified party and such parties have been advised by such counsel that
either (i) representation of such indemnified party and the indemnifying Party
by the same counsel would be inappropriate under applicable standards of
professional conduct or (ii) it is reasonably foreseeable that there will be one
or more material legal defenses available to the indemnified party which are
different from or additional to those available to the indemnifying Party. In
any of such cases, the indemnified party shall have the right to participate in
the defense of such action with its own counsel, the reasonable, documented
out-of-pocket fees and expenses of which shall be paid by the indemnifying
Party, it being understood, however, that the indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties. No indemnifying
Party shall be liable for any settlement entered into without its written
consent (such consent not to be unreasonably withheld, conditioned or delayed).
No indemnifying Party shall, without the consent of such indemnified party (such
consent not to be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened proceeding in respect of which such
indemnified party is a party and indemnity has been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such


-25-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





indemnified party from all liability for claims that are the subject matter of
such proceeding and (y) does not include an omission of fault, culpability or
failure to act by or on behalf of any indemnified party.
Section 5.15.    Contribution. If the indemnification provided for in Section
5.12 or Section 5.13 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any losses, claims, damages
or liabilities referred to herein, the indemnifying Party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable Law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying Party on the
one hand and of the indemnified party on the other in connection with such loss,
claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying Party and of the
indemnified party shall be determined by a court of Law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying Party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of any
loss, claim, damage or liability referred to above shall be deemed to include,
subject to the limitations set forth in this Section 5.15, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Parties agree that it would not be just and
equitable if contribution pursuant to this Section 5.15 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 5.15. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
Section 5.16.    Company Facilitation of Sale. If any Registrable Securities are
certificated and bear any restrictive legend, or are held in non-certificated
book-entry form and are subject to any stop transfer or similar instruction or
restriction, the Company shall upon the request of the holder of such
Registrable Securities, as applicable, promptly cause such legends to be removed
and new certificates without any restrictive legends to be issued or cause such
stop transfer or similar instructions or restrictions to be promptly terminated
and removed if (a) such Registrable Securities have been resold pursuant to an
effective Registration Statement or (b) the holder of such Registrable
Securities provides the Company and/or transfer agent, as applicable, with
reasonable assurance that such Registrable Securities can be sold, assigned or
transferred pursuant to Rule 144 or otherwise without registration and without
any restriction whatsoever under the applicable requirements of the Securities
Act, including, if requested by the Company, an opinion of outside legal
counsel, reasonably acceptable to the Company and/or transfer agent, as
applicable, to such effect.
Section 5.17.    Transfers. To the extent that any Registrable Securities are
Transferred, the obligations of the Company shall not be expanded in any respect
and, the registration rights provided for in this Article 5, to the extent
assigned, shall be shared by all holders of Registrable Securities and all such
persons shall be jointly and severally liable for any obligations.
ARTICLE 6
Board of Directors
Section 6.1.    Composition. Prior to the execution of this Agreement, the
Company has taken all actions necessary to increase the number of directors that
shall constitute the entire Board of Directors to nine (9) directors and,
effective as of the date hereof, has appointed to the Board of Directors Doug
Giordano as a director to serve until his successor is elected and qualified or
his resignation or removal in accordance with the bylaws of the Company. For so
long as the Shareholder maintains the right to designate one director pursuant
to Section 6.2, the Company shall not support any increase in the number of
directors of more than nine (9) total directors without the Shareholder’s prior
written consent.
Section 6.2.    Designation of Director. From the date hereof for so long as
Shareholder has Beneficial Ownership at least 10% of the total outstanding
shares of Common Stock at such time, the Shareholder shall have the right to
designate one (1) individual for election to the Board of Directors, the
identity of such director designee to be at the discretion of the Shareholder so
long as any such director designee is not restricted from serving on the board
of directors of a U.S. public company and shall satisfy the corporate governance
guidelines of the Company and NASDAQ.
Section 6.3.    Election of Director. For so long as the Shareholder is entitled
to designate an individual for election to the Board of Directors pursuant to
Section 6.2, the Company shall nominate and take all action within its power to
cause all nominees designated pursuant to Section 6.2 to be included in the
slate of nominees recommended by the Board of Directors to the Company's
stockholders for election as directors at each annual or special meeting of the
stockholders of the Company at which directors are to be elected to the Board of
Directors (and/or in connection with any election by written consent) and the
Company shall use all reasonable best efforts to cause the election of each such
nominee, including recommending and soliciting proxies in favor of the election
of such nominees.
Section 6.4.    Replacement of Director. In the event that a vacancy is created
at any time by the death, disability, retirement, resignation or removal (with
or without cause) of the director nominated pursuant to Section 6.2 or 6.3, or
in the event of the failure of any such nominee to be elected, the Shareholder
shall have the right to designate a replacement to fill such vacancy, provided
that any such nominee shall (i) be an officer of the Shareholder and hold a
title of Senior Vice President or above, (ii) not be restricted from serving on
the board of directors of a U.S. public company and (iii) satisfy the corporate
governance guidelines of the Company and NASDAQ. The Company shall take all
action within its power to cause such vacancy to be filled by the replacement so
designated, and the Board of Directors shall promptly elect such designee to the
Board of Directors. Upon the written request of the Shareholder, the Company
shall take all action within its power to submit to a vote of stockholders of
the Company.
Section 6.5.    Indemnification, Fees, Expense Reimbursement and Insurance. Any
director designated or nominated by the Shareholder that serves on the Board of
Directors shall be entitled to all benefits and rights under any
indemnification, exculpation and reimbursement


-26-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





agreement, policy and provision of any organizational document (including as to
advancement or reimbursement of expenses), as well as any director and officer
insurance policy maintained by the Company, in each case to the fullest extent
made available to any other director of the Board of Directors. Without limiting
the foregoing, (i) the benefits and rights referenced in the previous sentence
shall not be amended, repealed or otherwise modified in any manner that would
adversely affect the rights thereunder of any director designated or nominated
by the Shareholder without the Shareholder’s prior written consent and (ii) the
Company shall at all times maintain in full force and effect a policy or
policies of director and officer liability insurance, issued by insurers of
recognized responsibility, insuring against such losses and risks, and in such
amounts, as are at least as favorable as are maintained by the Company as of the
date hereof. Notwithstanding anything to the contrary in the Company's
certificate of incorporation or bylaws or in this Section 6.7, and without
limiting any of the rights set forth therein, the Company shall indemnify and
hold harmless any director designated or nominated by the Shareholder that
serves on the Board of Directors to the fullest extent permitted by applicable
law with respect to any losses arising from or related to the fact that such
director is or was a director of the Company, or is or was serving at the
request of the Company as a director, officer, employee, or agent of the Company
or another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, or by
reason of anything done or not done by such director in any such capacity. The
Company hereby agrees to enter into a customary indemnification agreement with
the director designated or nominated by the Shareholder as soon as reasonably
practicable after the date hereof. No director designated or nominated by the
Shareholder that serves on the Board of Directors shall be entitled to any
compensation by the Company for service as a director, and the Shareholder shall
cause any director designated or nominated by the Shareholder that serves on the
Board of Directors to waive any right to compensation, including any cash
retainer payments and equity awards payable to members of the Board of
Directors.
Section 6.6.    No Impairment. The Company shall not take any action to cause
the amendment of its certificate of incorporation or bylaws such that Article VI
would not be given effect; provided, that, for the avoidance of doubt, the
foregoing shall not prohibit any increase or decrease in the size of the Board
of Directors subject to the rights of the Shareholder upon any increase set
forth in Section 6.1 above.
Section 6.7.    Compliance Matters. The Company, its Subsidiaries and Affiliates
shall use its commercially reasonable efforts to (i) comply in all material
respects with all Laws applicable to the Company, its business or operations,
including (A) Anti-Corruption Laws in any jurisdiction where the Company (or, if
applicable, any of its Subsidiaries) is organized, holds assets or operates, or
in which its products are sold and (B) all Laws governing interactions with
government officials and Healthcare Professionals in any of the jurisdictions
described in clause (i), (ii) maintain books, records, and accounts that, in all
material respects, accurately and fairly reflect the transactions and
dispositions of their respective assets, (iii) maintain at all times a code of
conduct, an anti-corruption policy and procedure, and appropriate systems of
internal controls that provide reasonable assurances that the Company and each
of its Subsidiaries and Affiliates will comply with Anti-Corruption Laws that
are appropriate in light of the nature and type of the activities engaged in by
the Company, its Subsidiaries and Affiliates, and (iv)  monitor their respective
operations with the purpose of ensuring the effectiveness of the Company’s
anti-corruption policies,


-27-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





procedures, systems and controls and, when appropriate, undertake reasonable
enhancements as their business activities expand.
ARTICLE 7
Miscellaneous
Section 7.1.    Fees and Expenses. Except as otherwise provided in this
Agreement (including in Section 5.8), each Party shall pay its own direct and
indirect expenses incurred by it in connection with the preparation and
negotiation of this Agreement and the consummation of the transactions
contemplated by this Agreement, including all fees and expenses of its advisors
and representatives.
Section 7.2.    Term. Notwithstanding anything contained herein to the contrary,
this Agreement shall terminate, and all rights and obligations hereunder shall
cease, upon such time as there are no Registrable Securities, except for the
provisions of Sections 5.8, 5.12, 5.13, 5.14, 5.15 and this Article 7, which
shall survive such termination.
Section 7.3.    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses:
If to the Company, to:

ICU Medical, Inc.
951 Calle Amanecer
San Clemente, CA 92673
Attn:    General Counsel


with a copy (which shall not constitute notice) to:


Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attn:    Charles Ruck; Thomas Christopher

If to the Shareholder, to:



            Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attn:


-28-








US-DOCS\70827213.10

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to:


Pfizer Inc.
235 East 42nd Street
27th Floor
New York, NY 10017
Attn: Senior Vice President and Deputy General Counsel, Business Transactions
Group


Skadden Arps Slate Meagher & Flom LLP    
4 Times Square
New York, NY 10016
Attn: Paul T. Schnell
Kenneth Wolff




Any Party may, by delivery of written notice to the other Parties, change the
address to which such notices and other communications are to be given in
connection with this Agreement.
Section 7.4.    Counterparts; Entire Agreement; Corporate Power; Facsimile
Signatures. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement. This Agreement and the
Schedules hereto contain the entire agreement between the Parties with respect
to the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
Each Party acknowledges that it and the other Parties may execute this Agreement
by manual, stamp, mechanical or electronic signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp, mechanical or electronic signature) by facsimile or by email in
portable document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms a stamp,
mechanical or electronic signature (regardless of whether delivered in person,
by mail, by courier, by facsimile or by email in portable document format (PDF))
made in its respective name as if it were a manual signature delivered in
person, agrees that it shall not assert that any such signature or delivery is
not adequate to bind such Party to the same extent as if it were signed manually
and delivered in person and agrees that, at the reasonable request of the other
Party at any time, it shall as promptly as reasonably practicable cause this
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof) and delivered in person, by mail or by courier.
Section 7.5.    Amendments and Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Shareholder or, in the case
of a waiver, by the Party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be


-29-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
Section 7.6.    Successors and Assigns. Subject to clauses (a) and (b) below,
this Agreement shall be binding upon the Parties and their respective successors
and assigns and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.
(a)    The Company may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Shareholder;
provided that no such consent shall be required for any assignment by the
Company of its rights or obligations hereunder in connection with a merger,
consolidation, combination, reorganization or similar transaction or the
transfer, sale, lease, conveyance or disposition of all or substantially all of
its assets.
(b)    The Shareholder may not assign or delegate this Agreement or any rights
or obligations hereunder without the prior written consent of the Company;
provided that no such consent shall be required for (i) subject to Section
7.6(d), any assignment by the Shareholder of its rights or obligations hereunder
(other than in Section 6) in connection with a merger, consolidation,
combination, reorganization or similar transaction in or to which the
Shareholder is a constituent Person or the transfer, sale, lease, conveyance or
disposition of all or substantially all of the Shareholder’s assets, if such
assignee agrees in writing to be bound by the terms of this Agreement or (ii)
(x) the assignment or delegation by the Shareholder of any of its rights or
obligations under this Agreement to a Permitted Transferee or (y) in any other
Transfer made in accordance with Section 2.1 of at least 5% of the then issued
and outstanding shares of Common Stock of the Company, if, in the case of
(ii)(x) and (ii)(y) above, such transferee agrees in writing to be bound by the
terms of this Agreement (other than Section 6 in the case of (ii)(y) above) and
together with the Shareholder and any prior transferees shall be deemed the
Shareholder; provided further that no such assignment or delegation shall
relieve the Shareholder of its obligations under this Agreement. For the
avoidance of doubt, the Shareholder may not assign or delegate any of its rights
or obligations under Section 6 without the prior written consent of the Company.
(c)    Except as provided in Section 7.6(d), the covenants and agreements of the
Shareholder set forth in Articles 2, 3 and 4 shall not be binding upon or
restrict any transferee of Shares other than Permitted Transferees in accordance
with Section 2.1(a)(iii) or any transferee of Shares pursuant to a Transfer in
connection with which the Shareholder’s rights under this Agreement are assigned
to the transferee pursuant to Section 7.6(b)(i), and no transferee of Shares
other than such Permitted Transferees or a transfer of the Shareholder’s rights
pursuant to Section 7.6(b) shall have any rights under this Agreement.
(d)    The Shareholder will not enter into any transaction pursuant to which any
Person would become its ultimate parent entity (such that the Shareholder is a
direct or indirect Subsidiary of another Person or all or substantially all of
the Shareholder’s equity securities or assets have been acquired by another
Person) without causing such Person to assume all of the Shareholder’s
obligations under this Agreement effective as of the consummation of such
transaction.


-30-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





Section 7.7.    Non-Affiliation. From and after the date of this Agreement, the
Company shall not and shall not cause, direct or permit any of its Subsidiaries
or Group Members to (a) identify the Shareholder or any of its Affiliates (each,
a “Shareholder Party” and collectively, the “Shareholder Parties”) or otherwise
hold any Shareholder Party out to be an Affiliate of the Company or any of its
Subsidiaries, except to the extent that such identification is required by
applicable Law, by virtue of the Shareholder’s Beneficial Ownership of all or a
portion of the Shares or other Equity Securities, and in such case only to the
extent so required by Law, or (b) make, enter into, modify or amend any
Contract, other than a Contract executed and delivered by any Shareholder Party,
that subjects any Shareholder Party or any of its assets or properties (other
than the Shares or other Equity Securities held by the Shareholder), tangible or
intangible, to any lien, encumbrance, claim, restriction or similar obligation
or grants or allows on or with respect to any such assets or properties any
right of use, exploitation, access or discovery to or in favor of any Person.
Section 7.8.    Acknowledgment of Securities Laws. Each Party is aware, and
shall advise its Representatives who are informed of the matters that are the
subject of this Agreement, of the restrictions imposed by the securities laws of
the United States on the purchase or sale of securities by any Person who has
received material, nonpublic information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.
Section 7.9.    No Third Party Beneficiaries. Except as expressly provided in
Section 5.13, 5.14, 5.15 and 5.16, this Agreement is intended for the benefit of
the Parties and their respective successors and permitted assigns.
Section 7.10.    Severability. In the event that any one or more of the terms or
provisions of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
or the application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the Parties. Any term or provision of this Agreement held
invalid or unenforceable only in part, degree or within certain jurisdictions
shall remain in full force and effect to the extent not held invalid or
unenforceable to the extent consistent with the intent of the Parties as
reflected by this Agreement. To the extent permitted by applicable Law, each
Party waives any term or provision of Law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.
Section 7.11.    Business Days. If the last or appointed day for the taking of
any action or the expiration of any right required or granted in this Agreement
is not a Business Day (including where such period of time is measured in
calendar days), then such action may be taken or such right may be exercised on
the next succeeding Business Day.
Section 7.12.    Governing Law and Venue: Waiver of Jury Trial.


-31-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





(a)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE SUBSTANTIVE
AND PROCEDURAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAW. The Parties irrevocably submit to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware, or, to the extent the court
of Chancery does not have subject matter jurisdiction, the federal courts of the
United States of America for the District of Delaware with respect to all
matters arising out of or relating to this Agreement and the interpretation and
enforcement of the provisions of this Agreement, and of the documents referred
to in this Agreement, and in respect of the transactions contemplated by this
Agreement, and waive, and agree not to assert, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in such courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the Parties agree that all claims with
respect to such action or proceeding shall be heard and determined exclusively
in such Court of Chancery or federal court. The Parties agree that a final
judgment in any such any action, suit or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. The Parties consent to and grant any such court
jurisdiction over the person of such Parties solely for such purpose and over
the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 6.3 or in such other manner as may be permitted by Law shall be valid
and sufficient service.
(b)    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND EACH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS IN THIS SECTION 6.12(b).
Section 7.13.    Enforcement. The Parties acknowledge and agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached, and
that monetary damages, even if available, would not be an adequate remedy
therefor. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions hereof in any court
referred to in Section 7.12, without proof of actual damages (and each Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at Law or in equity. The Parties further agree not to
assert that a


-32-








US-DOCS\70827213.10

--------------------------------------------------------------------------------





remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for such breach.
[Signature pages follow]




-33-








US-DOCS\70827213.10

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Shareholder have caused this Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the date first above written.
 
 
 
 
 
[ ˜ ]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[ ˜ ]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------









SCHEDULE I


COMPANY COMPETITORS




• Becton Dickinson
• Baxter
• Braun
• Smiths Medical
• Fresenius SE
• Terumo
• 3M
• Cardinal Health
• Owens & Minor
• McKesson
• Medline
• Piza
 




--------------------------------------------------------------------------------








SCHEDULE II


OTHER REGISTRABLE SECURITIES




[TO COME AT SIGNING]






